Citation Nr: 0200471	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  98-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Philippine Scouts 
from September 1946 to May 1949.  

On February 17, 1999, the Board denied the appellant, widow 
of the veteran, entitlement to service connection for the 
cause of the veteran's death on the basis that new and 
material evidence had not been submitted warranting reopening 
the claim that had previously been denied in a final 
decision.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a March 2001 Order, the Court noted that, while the 
Board's decision that the appellant submitted new but not 
material evidence is not erroneous, a subsequent change in 
the law requires that the case by remanded for further 
adjudication, specifically, for consideration and compliance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  In a December 1982 decision letter, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death; the appellant was provided 
notice of the decision and advised of her appellate rights; a 
Notice of Disagreement (NOD) to the denial was not filed.  

3.  Evidence added to the record since the RO's December 1982 
decision letter, which includes a private medical statement 
from V.S.M., M.D., dated in July 1996, does not bear directly 
and substantially upon the subject matter now under 
consideration (i.e., whether there is competent medical 
evidence of a nexus between the veteran's cause of death and 
the veteran's period of service) and, when considered alone 
or together with all of the evidence, both old and new, has 
no significant effect upon the facts previously considered.  


CONCLUSIONS OF LAW

1.  The December 1982 decision letter, denying the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, is final.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156(a), 20.1103 (2000 & 2001).  

2.  The evidence received since the December 1982 decision 
letter is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a), 20.1103 (2000 & 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  The 
VCAA eliminated the well-grounded requirement and modified 
VA's duties to notify and assist claimants.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (as amended).  

To implement the provisions of the VCAA, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. App. 
280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); see 
also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Notably, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  The Secretary 
specifically provided that the amendment to section 3.156(a) 
would be applicable to any claim to reopen a finally decided 
claim received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the appellant's request to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death was received in August 1996, which is well in 
advance of August 29, 2001, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the appellant in this case has submitted new and 
material evidence sufficient to reopen her claim.  Id; cf. 
Karras v. Derwinski, supra.  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the issue of whether new and material 
evidence has been submitted by the appellant that would 
warrant reopening her claim for entitlement to service 
connection for the cause of the veteran's death, without 
first remanding the claim to the RO, as the requirements of 
the new law have essentially been satisfied.  In this regard, 
the record reflects that, in August 1996, the appellant 
submitted both medical and lay evidence in support of her 
application to reopen her claim.  Moreover, the March 1998 
rating decision and the July 1998 Statement of the Case 
addressed the law and the evidentiary shortcomings of the 
appellant's application.  In addition, by a VA letter of June 
2001, the appellant was provided an opportunity to present 
additional argument and evidence in support of this appeal, 
but no response was received.  Thus, the Board finds that the 
appellant has been adequately notified of the evidence 
necessary to complete her application.  Therefore, no further 
assistance to the appellant regarding the development of 
evidence is required to ascertain whether new and material 
evidence has been submitted warranting reopening the claim.  
See generally VCAA 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  Accordingly, adjudication of this appeal, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


New and Material

In a December 1982 decision letter, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant was provided 
notice of the decision and her appellate rights.  She did not 
file an NOD.  See 38 U.S.C.A. §§ 7105(a), (b)(1); 38 C.F.R. 
§§ 20.200, 20.302(a).  Therefore, the December 1982 decision 
letter became final when the appellant did not file an NOD 
within one year of the date she was notified of that 
unfavorable determination.  See 38 U.S.C.A. § 7105(c).  

Although the RO's December 1982 decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by a claimant since the 
previously disallowed claim in order to determine whether a 
claim must be reopened and readjudicated on the merits.  See 
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

As defined by regulation, a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. See 38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

In the appellant's case, her original claim for service 
connection for the cause of the veteran's death was denied by 
the Board in a May 1979 decision on the basis that the 
appellant had not submitted evidence which showed that the 
veteran's death was due to a service-connected disease or 
injury.  In a July 1979 confirmed rating decision, the RO 
reaffirmed the Board's May 1979 decision and denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  At that time, the RO 
stated that the appellant had not submitted evidence that 
indicated that the veteran's service-connected disabilities 
either contributed to or hastened the veteran's death.  The 
most recent final denial was the RO's December 1982 decision 
letter, which once again denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  At that time, the RO indicated that the 
evidence of record did not show that the veteran's death was 
due to a service-connected disease or injury.  As set forth 
earlier, the December 1982 decision letter became final.  

The evidence of record at the time of the December 1982 
decision letter consisted of appellant's service medical 
records, a VA examination, dated in May 1953, a private 
medical statement from S.M., M.D., dated in September 1953, a 
private medical statement from L.M.L., M.H.O., dated in July 
1957, a private medical statement from S.D.L., M.D., dated in 
May 1968, a VA examination, dated in July 1968, a Hospital 
Summary from the San Sebastian General Hospital, dated in 
August 1972, a Hospital Summary from the Veteran's Memorial 
Hospital, dated in March 1973, a private medical statement 
from A.J.K., M.D., dated in July 1973, a private medical 
statement from C.A.R., M.D., dated in October 1975, a 
Hospital Summary from the Veteran's Memorial Center, dated in 
June 1978, the veteran's Certificate of Death, dated in June 
1978, and the veteran's autopsy report, dated in June 1978.  

The veteran's service medical records show that in June 1947, 
the veteran was involved in a fight and was knifed by another 
soldier.  The records reflect that at that time, the veteran 
was diagnosed with the following: (1) wounds, lacerated, 
multiple, of the face, and (2) fracture, compound, depressed 
of right frontal bone of skull.  According to the records, 
the veteran received medical attention for his injuries and 
in August 1947, he was diagnosed with a deformity of the 
skull at the right supra-orbital temporal area, traumatic, 
which was manifested by a 2 x 4 centimeter skull defect in 
the right supra-orbital area and a 2 x 2 centimeter skull 
defect on the right temporal fossa.  The veteran's separation 
examination, dated in May 1949, shows that at that time, the 
examining physician stated that the veteran had a lacerated 
wound at the right temporal region.  The examiner noted that 
there were no complications or sequelae.  

In May 1953, the veteran underwent a VA examination.  At that 
time, he was diagnosed with the following: (1) residuals of a 
head injury by fellow soldier including a superficial, 
nonadherent scar, a skull defect at the right forehead and 
temporal regions, and slight facial disfigurement, and (2) 
encephalopathy post traumatic, chronic, moderate, manifested 
by headaches and dizziness, emotional instability, poor 
elaboration of thought, and memory disturbance.  

The Board notes that in a July 1953 rating action, the RO 
granted service connection for the veteran's diagnosed 
encephalopathy, skull defect, and scars at the right forehead 
and temporal regions, with slight facial disfigurement.  At 
that time, the RO assigned a 30 percent disabling rating for 
the veteran's encephalopathy, a 10 percent disabling rating 
for the veteran's skull defect, and a zero percent disabling 
rating for his scars.  

A private medical statement from S.M., M.D., dated in 
September 1953, shows that at that time, Dr. M. reported that 
he had been treating the veteran over the past three months 
for angina pectoris.  Dr. M. stated that recently, the 
veteran had been complaining of pain in the right temporal 
region at the site of his previous injury.  

A private medical statement from L.M.L., M.H.O., dated in 
July 1957, shows that at that time, Dr. L. indicated that he 
had treated the veteran on numerous occasions in the past 
month.  According to Dr. L., the veteran had been complaining 
of breathing and eye problems, and headaches.  Dr. L. noted 
that upon physical examination, there was tenderness of the 
right eyebrow on pressure.  Dr. L. diagnosed the veteran with 
sinusitis, front, right.  

A private medical statement from S.D.L., M.D., dated in May 
1968, shows that at that time, Dr. L. reported that he was 
treating the veteran for headaches and dizziness.  Dr. L. 
stated that the veteran had suffered from headaches and 
dizziness since July 1948.  

A VA examination was conducted in July 1968.  At that time, 
the veteran was diagnosed with moderate, post-traumatic, 
chronic brain syndrome, which was manifested by recurrent 
headaches and dizziness.  The veteran was also diagnosed with 
irritability and memory difficulty, which was without 
psychotic reaction or intellectual impairment.  

A Hospital Summary from the San Sebastian General Hospital 
shows that the veteran was hospitalized from July 12, 1972 to 
July 24, 1972.  The summary reflects that at that time, the 
veteran was diagnosed with the following: (1) diabetes 
mellitus with severe diabetic neuritis, (2) arteriosclerotic 
hypertensive cardiovascular disease with severe angina, and 
(3) urinary tract infection.  

A Hospital Summary from the Veteran's Memorial Hospital, 
dated in March 1973, shows that the veteran was hospitalized 
from February to March 1972.  According to the summary, 
during that period of time the veteran was diagnosed with the 
following: (1) diabetes mellitus, (2) status post craniotomy, 
left side, (3) cataract, senile, immature, both eyes, and (4) 
conjunctivitis, chronic, simple, both eyes.  

A private medical statement from A.J.K., M.D., dated in July 
1973, reflects that at that time, Dr. K. indicated that he 
had recently treated the veteran after he complained of 
headaches and dizziness.  Dr. K. stated that he diagnosed the 
veteran with essential hypertension.  

A private medical statement from C.A.R., M.D., dated in 
October 1975, shows that at that time, Dr. R. reported that 
he had been treating the veteran since August 1973.  Dr. R. 
stated that in 1947, the veteran sustained a skull fracture 
from a sharp-nail injury.  According to Dr. R., at present, 
the veteran was complaining of dizziness and headaches.  Dr. 
R. diagnosed the veteran with diabetes mellitus and 
hypertension with complicating "off and on" cardiac 
decompensation and angina.  

A Hospital Summary from the Veteran's Memorial Center, dated 
in June 1978, shows that the veteran was hospitalized in June 
1978.  The summary reflects that upon admission, the veteran 
was complaining of a fever and cloudy urination.  A chest x-
ray was interpreted as showing pneumonia in the right upper 
lung.  According to the summary, the veteran was initially 
managed as a case for an urinary tract infection (UTI), with 
a possible impending pulmonary edema.  The summary indicates 
that a respiratory infection was "entertained," and on the 
veteran's second day in the hospital, he developed dyspnea.  
The veteran was treated for his dyspnea with Bricanyl, which 
gave him some relief.  According to the summary, the 
veteran's dyspnea recurred and he was "thought to be in 
failure" so he was given antibiotics.  The veteran's failure 
was "thought to be secondary" to his pneumonia.  The 
summary shows that on June [redacted], 1978, the veteran died.  

The Certificate of Death shows that, as stated above, the 
veteran died on June [redacted], 1978.  The certificate reflects that 
the veteran was 52 years old at the time of his death.  
According to the certificate, the cause of the veteran's 
death was lobar pneumonia at the right upper lobe, 
bronchopneumonia at the left lower lobe, and pulmonary 
abscess at the right upper lobe.  

In June 1978, an autopsy was conducted on the veteran. 
According to the autopsy report, final postmortem findings 
included the following; (1) nodular glomerulosclerosis, (2) 
arterial and arteriolar nephrosclerosis, (3) atherosclerosis 
of the aorta and its main branches, (4) cerebral infarct, (5) 
cerebral ischemia, (6) hypertrophy of the heart, (7) uremic 
pneumonitis, (8) pulmonary congestion and edema of both 
lungs, (9) pulmonary arterial and arteriolar sclerosis, (10) 
chronic passive congestion of the liver, (11) uremic 
pancreas, (12) hyalinized arteriolosclerosis of the spleen, 
(13) superficial mucosal ulcers of the stomach, (14) nodular 
hyperplasia of the prostate gland, and (15) chronic cystitis.  

Evidence submitted subsequent to the December 1982 decision 
letter includes a private medical statement from V.S.M., 
M.D., dated in July 1996.  The statement shows that according 
to Dr. S.M., he had treated the veteran "off and on" prior 
to the veteran's death.  Dr. S.M. stated that the veteran's 
diagnoses included the following: (1) bronchial asthma, (2) 
pulmonary tuberculosis, and (3) angina pectoris.  Dr. S.M. 
further noted that the veteran had been given the necessary 
medication and proper medical management had been instituted, 
but that the veteran's condition remained unstable.  

The Board notes that following the submission of the above 
medical statement from Dr. S.M., the RO included a memorandum 
for the file which was signed by the Adjudication Officer.  
The memorandum sets forth the credentials of Dr. S.M., 
including his education, medical licensing information, and 
his current professional position and job title.  The 
memorandum additionally contains the following statements.  

Dr. S.M. is a regular contributor of 
medical statements in support of VA 
claimants.  The statements usually 
identify medical conditions and show the 
period that treatment was rendered, 
oftentimes 40 to 50 years ago.

This office has made numerous requests 
for Dr. S.M.'s clinical and/or treatment 
files contemporaneous to the periods of 
alleged treatment; however, we have been 
advised by the doctor that all such 
records were destroyed by fire in 1983.

It is concluded, therefore, that 
statements from Dr. S.M. describing 
medical histories prior to 1983 are based 
solely upon the doctor's memory and are 
unsubstantiated by supportive medical 
documentation.  Furthermore, it is deemed 
of no useful purpose to pursue further 
development of clinical records from Dr. 
S.M. for treatment rendered prior to 
1983.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The appellant contends, in essence, that the veteran's death 
was related to service.  Specifically, she maintains that the 
veteran's service-connected disabilities, which included 
encephalopathy, a skull defect, and scars at the right 
forehead and temporal regions, with slight facial 
disfigurement, contributed to his death.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence does not show 
that the appellant possesses medical expertise, or is it 
contended otherwise.  Therefore, her opinion that the 
veteran's death was related to his period of active service 
is not competent evidence.  

The Board notes that the only evidence that the appellant has 
submitted in support of reopening her claim of service 
connection for the cause of the veteran's death, is the 
private medical statement from Dr. S.M., dated in July 1996.  
The Board further observes that while Dr. S.M.'s statement is 
"new" in that it was not of record at the time of the RO's 
denial in December 1982, it is not so significant that it 
addresses the specific matter under consideration, which is 
whether there is competent medical evidence of a nexus 
between the veteran's cause of death and the veteran's period 
of service.  As previously stated, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  The July 1996 medical 
statement from Dr. S.M. shows that prior to the veteran's 
death, Dr. S.M. treated the veteran for the following 
disorders: (1) bronchial asthma, (2) pulmonary tuberculosis, 
and (3) angina pectoris.  However, the Board notes that Dr. 
S.M. did not address the specific matter under consideration, 
which was whether there was a nexus between the veteran's 
cause of death, which was lobar pneumonia at the right upper 
lobe, bronchopneumonia at the left lower lobe, and pulmonary 
abscess at the right upper lobe, and the veteran's period of 
service.  In addition, Dr. S.M. also did not address whether 
there was a causal connection between the veteran's service-
connected disabilities, which included encephalopathy, a 
skull defect, and scars at the right forehead and temporal 
regions, and the veteran's cause of death.  Therefore, in 
light of the above, because Dr. S.M.'s July 1996 statement is 
not so significant that it addresses the specific matter 
under consideration, which is whether there is competent 
medical evidence of a nexus between the veteran's cause of 
death and the veteran's period of service, it is not 
material.  See 38 C.F.R. § 3.156(a).  

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen her claim for service connection for the cause of the 
veteran's death.  Id.  She has presented no new, significant 
evidence showing a relationship between the veteran's death 
and his period of service.  Therefore, because the additional 
evidence is not new and material, her claim must be denied.  


ORDER

New and material evidence having not been submitted, service 
connection for the cause of the veteran's death is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

